09-2771-cv
George v. Ford Motor Company

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

Rulings by summary order do not have precedential effect. Citation to a summary order filed on or
after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and
this court’s Local Rule 32.1.1. When citing a summary order in a document filed with this court, a
party must cite either the Federal Appendix or an electronic database (with the notation “summary
order”). A party citing a summary order must serve a copy of it on any party not represented by
counsel.

    At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, at 500 Pearl Street, in the City of New York,
on the 25th day of March, two thousand ten.

Present: RALPH K. WINTER,
         ROBERT A. KATZMANN,
                           Circuit Judges,
         JED S. RAKOFF,
                           District Judge.*
____________________________________________________________

JOHN GEORGE, individually and as administrator of the estate of
ALEYAMMA GEORGE, deceased, as mother and natural guardian of
GLADWIN BEN THOMAS and as surviving parent and administrator
of the estate of EDWIN BILL THOMAS, GRACYKUTTY THOMAS,
individually and as administrator of the estate of ALEYAMMA GEORGE,
deceased, as mother and natural guardian of GLADWIN BEN THOMAS
and as surviving parent and administrator of the estate of EDWIN BILL
THOMAS,

                          Plaintiffs-Appellants,

                          -v-                            No. 09-2771-cv

FORD MOTOR COMPANY,

                     Defendant-Appellee.
____________________________________________________________


       *
       The Honorable Jed S. Rakoff, United States District Judge for the Southern District of
New York, sitting by designation.
For Plaintiffs-Appellants:                        THOMAS J. MURRAY , Murray & Murray Co.,
                                                  L.P.A., Sandusky, OH (Mary S. O’Neill, Murray
                                                  & Murray Co., L.P.A., Sandusky, OH; J.
                                                  Edward Bell, III, Bell Legal Group,
                                                  Georgetown, SC; Robert Morici, Morici &
                                                  Morici, LLP, Garden City, NY, on the brief)

For Defendant-Appellee:                           K. SCOTT HAMILTON , Dickinson Wright PLLC,
                                                  Detroit, MI (Elliott J. Zucker, Aaronson
                                                  Rappaport Feinstein & Deutsch, LLP, New
                                                  York, NY, on the brief)

       Appeal from the United States District Court for the Southern District of New York
(Lynch, J.).

       ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment of the district court is AFFIRMED.

       Plaintiffs appeal from a judgment of the United States District Court for the Southern

District of New York (Lynch, J.) entered May 5, 2009, dismissing plaintiffs’ Complaint in its

entirety following the entry of a directed verdict on plaintiffs’ negligence, failure to warn, breach

of warranty, and punitive damages claims, and a jury verdict in defendant’s favor on plaintiffs’

strict products liability claim. We assume the parties’ familiarity with the underlying facts and

procedural history of this case.

       On appeal, plaintiffs argue that the district court erred in excluding evidence of “other

incidents” in which Ford vehicles allegedly experienced acceleration or deceleration problems,

and improperly granted a directed verdict on plaintiffs’ negligence, failure to warn, and punitive

damages claims. Having carefully considered the parties’ submissions to this Court and the

record on appeal, we find all of plaintiffs’ arguments to be without merit. Accordingly, the

judgment of the district court is AFFIRMED.

                                                  FOR THE COURT:
                                                  CATHERINE O'HAGAN WOLFE, CLERK




                                                  2